 1   ELLEN SUE KATZ, AZ Bar No. 012214
     BRENDA MUNOZ FURNISH, AZ Bar No. 027280
 2   WILLIAM E. MORRIS INSTITUTE FOR JUSTICE
     3707 North Seventh Street, Suite 300
 3   Phoenix, Arizona 85014
     (602) 252-3432
 4   eskatz@qwestoffice.net
     bmfurnish@qwestoffice.net
 5   onelson@qwestoffice.net
 6   DANIEL J. ADELMAN, AZ Bar No. 011368
     ARIZONA CENTER FOR LAW IN THE PUBLIC INTEREST
 7   514 West Roosevelt Street
     Phoenix, Arizona 85003
 8   (602) 258-8850
     danny@aclpi.org
 9
     Attorneys for Plaintiffs
10
                                UNITED STATES DISTRICT COURT
11
                                    DISTRICT OF ARIZONA
12
     Poder in Action, an Arizona nonprofit
13   corporation; Arizona Dream Act Coalition.      No. CV-20-01429-PHX-DWL
     an Arizona nonprofit corporation; and
14   Aurora Galan Mejia, individually and on
     behalf of others similarly situated,
15                                                 DECLARATION OF JAY YOUNG IN
                  Plaintiffs,                         SUPPORT OF PLAINTIFFS’
16                                                  REQUEST FOR FINAL RELIEF,
     v.                                              INCLUDING A PERMANENT
17                                                         INJUNCTION
     The City of Phoenix, a municipal
18   corporation,
19               Defendant.
20
21
            I, Jay Young, declare the following:
22
            1.     I am the Executive Director of the Southwest Fair Housing Council
23
     (“SWFHC”). I have been SWFHC’s director since January of 2014. I am currently a
24
     member of the Pima County Eviction Prevention Task Force appointed by Pima County
25
     Administrator, Chuck Huckelberry.
26
            2.     SWFHC is a statewide nonprofit, tax-exempt fair housing organization based
27
     in Tucson. SWFHC provides services statewide. We advocate for and facilitate the
28
     enforcement of federal, state, and local fair housing laws. Our mission is to provide

                                              1
 1   comprehensive services to achieve and preserve equal access to housing for all people.
 2   SWFHC also currently receives grant funding to assist Pima County residents in navigating
 3   and qualifying for eviction prevention assistance from Pima County.
 4          3.     SWFHC typically receives over fifty inquiries per month from people
 5   seeking assistance with fair housing issues, landlord/tenant issues, including eviction, or
 6   both. When a client is facing eviction, our primary goal is to prevent the eviction. In these
 7   situations, our clients are often facing a legitimate eviction that they have little chance of
 8   stopping. They have no chance of remaining in their unit. We regularly counsel our clients
 9   to negotiate with their landlord to allow them to vacate the unit without the landlord
10   following through with a legal eviction. This prevents an eviction from staining their record
11   or credit. We do this because years of experience working with clients has shown us just
12   how damaging an eviction record is for people looking for housing. Larger rental properties
13   have conducted background checks for many years that show a prospective tenant’s rental
14   history, including evictions. These complexes typically exclude people with an eviction on
15   their record. Smaller complexes and mom-and-pop landlords now also have much greater
16   access to services that conduct background checks as the number of services has
17   proliferated, and the price has dropped, further shrinking the housing available to those
18   with eviction records.
19          4.     Governor Ducey has signed two executive orders regarding evictions. The
20   executive orders only stop the constable from removing a tenant from their home. The
21   orders still let a landlord get a money judgment against the tenant, so tenants still have the
22   problems I discuss above. These money judgments can be for rent, late fees, costs, and
23   attorney fees. These other fees and charges can often double the rent owed.
24          5.     The consequence is that as described above, it is often difficult or impossible
25   for a person who has a judgment of eviction against them to find safe and affordable
26   housing again. An eviction judgment may mean that a family is not eligible for subsidized
27   housing until they pay off the rental judgment.
28



                                               2
 1          6.     Our experience and understanding at SWFHC are that when tenants are
 2   evicted, they may be forced to relocate considerable distances, mainly because of their
 3   limited housing options. Many people who live in apartments are dependent on public
 4   transit, which can make commuting long distances difficult, if not impossible. Evictions,
 5   therefore, often lead to significant disruptions in day-to-day life, including job loss,
 6   changing or losing medical providers, changing schools midyear, loss of familial and social
 7   support networks, loss of personal belongings, and, in many cases, homelessness.
 8          7.     In some cases, the Governor’s orders still allow the landlord to ask the court
 9   to let the constable come out. If the tenants cannot move out by the time the constable
10   comes, the tenant may have their property stored by the landlord, and the tenant cannot get
11   their property back until they can pay the storage fees. In reality, this means that tenants
12   sometimes never get their belongings back. So not only are tenants faced with no place to
13   stay, but they also lose their possessions, making it even harder to maintain employment
14   and keep children in school.
15          8.     We also hear of tenants who became homeless after their eviction due to
16   many of the reasons noted above.
17          9.     Under the CDC order, landlords can still charge late fees and other
18   penalties. This order is a band-aid to keep people in their homes a few more months. It
19   does not address the root problem that tenants lack sufficient income to pay rent because
20   of the loss of employment due to the pandemic. Evictions will likely spike dramatically
21   after the order expires because tenants will still owe back rent and late fees. The order also
22   fails to address the dire straits of landlords, particularly small landlords, that cannot pay
23   their mortgages or maintain properties because tenants cannot pay rent nor be evicted.
24   Tenants are likely to be displaced from properties that go into foreclosure, as well.
25
26         I declare under penalty of perjury that the foregoing is true and correct.
27
28          Executed this 10th day of September 2020, at Tucson, Arizona.


                                               3
 1
 2
 3   Jay Young
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     4
 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on the 15th day of October 2020, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4   System for filing and transmittal to the following CM/ECF Registrants:
 5   Mary R. O’Grady
     Kristen L. Windtberg
 6
     Emma J. Cone-Roddy
 7   Osborn Maledon, P.A.
     2929 North Central Avenue, Suite 2100
 8   Phoenix, Arizona 85012-2793
 9   mogrady@omlaw.com
     econe-roddy@omlaw.com
10   kwindtberg@omlaw.com
11
     Cris Meyer, City Attorney
12   Les S. Tuskai, Assistant Chief Counsel
     Office of the City Attorney
13
     200 West Washington Street, Suite 1300
14   Phoenix, Arizona 85003-1611
     cris.meyer@phoenix.gov
15   les.tuskai@phoenix.gov
16
     Attorneys for Defendant
17
18
19                                             /s/ Ellen Sue Katz
20
21
22
23
24
25
26
27
28
                                           5
